DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Hurles on November 3rd, 2021.
The application has been amended as follows: 


1. (Currently Amended) A method for producing[[ a]] reinforcing components from different materials, comprising:
 producing a component in a first mould by placing at least one insert part of a first plastic in the first mould and plastics injection-moulding with foaming of [[a]]additional first plastic material in the first mould
making another of the at least one insert parts 
 winding at least one type of fibre
 overmoulding, penetrating, or consolidating the component and fiber  to form a reinforcing component; and
repeating the first step, second step, and third step with the another of the at least one insert parts placed in the first mould to form a subsequent reinforcing component.

3. (Cancelled).

10. (Currently Amended) A method for producing a reinforcing component for a vehicle, comprising: producing a reinforcing component with a first material, in a first mould and with a plastic injection moulding process; 3U.S.S.N. 16/378,958 Amendment and Response to Non-Final Office Action Atty. Docket No. 053034-00183
inserting at least one insert part in the first mould prior to producing the reinforcing component in order to provide a reduced cross section of the reinforcing component in the region of the insert part; 
moulding at least one ; 
winding at least one type of fibre around the component produced in the first mould; and
repeating the steps of producing a reinforcing component, inserting at least one insert part, and moulding at least one insert part with the another of the at least one insert parts placed in the first mould to form a subsequent reinforcing component.

11. (Cancelled).



Allowable Subject Matter
Claims 1, 4-10, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claims 1 and 10: ‘A method for producing a reinforcing component by placing an insert of a first plastic formed in a first mold and injection moulding additional first plastic in the first mold; moulding at least one of the insert part in the first mould during the moulding process for use during a subsequent reinforcing component producing process; and winding at least one type of fibre around the component produced in the first mould’, were not disclosed in prior art.  
The prior art of Johnson (US4762740A) teaches a method for producing a reinforcing component from different materials [Col. 7, lines 24-35], wherein, in a first step, the core of the component is produced in a first mould by plastics injection-moulding [Col. 7, lines 47-49] with foaming of the plastics material [Col. 7, lines 50-55], wherein, in a second step, continuous glass fibers (Fig, 3, item 14) are wound around the component (Fig, 3, item 17; [Col. 8, lines 36-42]).  Johnson teaches the third method step, wherein the component as a whole is overmoulded or consolidated or penetrated with a second plastic, preferably a thermoset material such as epoxy resin [Col. 7, lines 34-38].
Johnson is silent on producing insert parts of the same first plastic material for use as an insert for a subsequently produced component.
The prior art of Pritchard (US5622402A) teaches a foam core insert (Fig. 9, item 16) is produced in a first mould by plastics injection-moulding with foaming of the plastics material [Col. 6, lines 3-5, 30-33, 41-46]; then the outer polyurethane foam layer (Fig. 9, item 18) is molded [Col. 6, lines 56-62; Col. 7, lines 34-52], thereby reducing large cross sections of the component by a core insert part of the same plastic foam material [Col. 4, lines 51-55].


The prior art of Aoki (US3914081A) teaches a process containing two molding stations (Fig. 3, items 6, 6’), where the plastic molded in the first upper mold is transferred into the second lower mold for use as an insert in order to produce a multi-colored component [Col. 1, lines 33-56].
Aoki teaches away from the inserted part being produced during the molding of the previous component, and does not teach the winding of fiber reinforcement after the core molding steps. 
However, these references, alone or in combination, cannot provide a grounds for rejection of the claims 1 or 10.  There would be no obvious motivation or rationale for a person or ordinary skill in the art at the time of filing to integrate the teachings of these arts into a combined process to teach the elements of independent claims 1 or 10.

Therefore, claims 1 and 10 are allowable, and their respective dependent claims 4-9 and 12-14 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742